UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported: May 4, 2009 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware1-269113-1502798 (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234 (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events American Airlines, Inc. is filing herewith a press release issued on May 4, 2009 as Exhibit 99.1, which is included herein.This press release was issued to report April traffic for American Airlines, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:May 5, 2009 EXHIBIT INDEX ExhibitDescription 99.1Press Release CONTACT:Tim Wagner Corporate Communications Fort Worth, Texas 817-967-1577 corp.comm@aa.com FOR RELEASE: Monday, May 4, 2009 AMERICAN AIRLINES REPORTS APRIL TRAFFIC FORT WORTH, Texas – American Airlines reported an April load factor of 81.3 percent, an increase of 1.2 points versus the same period last year. Traffic decreased 4.7 percent and capacity decreased 6.1 percent year over year. Domestic traffic decreased 6.1 percent year over year on 8.2 percent less capacity. International traffic decreased by 2.1 percent relative to last year on a capacity decrease of 2.5 percent. American boarded 7.2 million passengers in April. Detailed traffic and capacity data are on the following pages. AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES April 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 10,283,688 10,788,313 -4.7 % D.O.T. DOMESTIC 6,500,131 6,922,219 -6.1 INTERNATIONAL 3,783,557 3,866,094 -2.1 ATLANTIC 1,570,895 1,588,257 -1.1 LATIN AMERICA 1,775,714 1,850,307 -4.0 PACIFIC 436,948 427,530 2.2 AVAILABLE SEAT MILES (000) SYSTEM 12,644,101 13,459,881 -6.1 % D.O.T. DOMESTIC 7,735,876 8,425,465 -8.2 INTERNATIONAL 4,908,225 5,034,416 -2.5 ATLANTIC 1,965,913 1,982,188 -0.8 LATIN AMERICA 2,377,825 2,506,300 -5.1 PACIFIC 564,487 545,928 3.4 LOAD FACTOR SYSTEM 81.3 % 80.2 % 1.2 Pts D.O.T. DOMESTIC 84.0 82.2 1.9 INTERNATIONAL 77.1 76.8 0.3 ATLANTIC 79.9 80.1 -0.2 LATIN AMERICA 74.7 73.8 0.9 PACIFIC 77.4 78.3 -0.9 PASSENGERS BOARDED 7,239,161 7,546,103 -4.1 % SYSTEM CARGO TON MILES (000) 128,097 175,227 -26.9 % AMERICAN AIRLINES PASSENGER DIVISION COMPARATIVE PRELIMINARY TRAFFIC SUMMARY EXCLUDES CHARTER SERVICES YTD April 2009 2008 CHANGE REVENUE PASSENGER MILES (000) SYSTEM 38,871,413 43,270,875 -10.2 % D.O.T. DOMESTIC 24,567,868 27,609,786 -11.0 INTERNATIONAL 14,303,544 15,661,089 -8.7 ATLANTIC 5,151,768 5,639,650 -8.7 LATIN AMERICA 7,435,490 8,274,432 -10.1 PACIFIC 1,716,287 1,747,007 -1.8 AVAILABLE SEAT MILES (000) SYSTEM 50,418,790 54,504,669 -7.5 % D.O.T. DOMESTIC 30,791,015 34,244,929 -10.1 INTERNATIONAL 19,627,775 20,259,741 -3.1 ATLANTIC 7,258,799 7,479,733 -3.0 LATIN AMERICA 10,125,322 10,623,209 -4.7 PACIFIC 2,243,654 2,156,799 4.0 LOAD FACTOR SYSTEM 77.1 % 79.4 % -2.3 Pts D.O.T. DOMESTIC 79.8 80.6 -0.8 INTERNATIONAL 72.9 77.3 -4.4 ATLANTIC 71.0 75.4 -4.4 LATIN AMERICA 73.4 77.9 -4.5 PACIFIC 76.5 81.0 -4.5 PASSENGERS BOARDED 27,572,130 30,596,632 -9.9 % SYSTEM CARGO TON MILES (000) 498,733 680,148 -26.7 % ### AmericanAirlines®We know why you fly® Current AMR Corp. releases can be accessed on the Internet. The address is http://www.aa.com
